Citation Nr: 1122974	
Decision Date: 06/15/11    Archive Date: 06/28/11

DOCKET NO.  05-25 340A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to an increased, initial rating for the service-connected residuals of a lumbar spine injury with degenerative changes and degenerative disc disease.

2.  Entitlement to an increased initial rating for the service-connected residuals of a left knee injury, status post arthroscopy, with history of chondromalacia.

3.  Entitlement to service connection for radiculopathy of the right and left lower extremities.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse. 


ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel


INTRODUCTION

The Veteran served on active duty from January 1956 to May 1959 and from February 1960 to February 1964.

This case comes to the Board of Veterans' Appeals (Board) on appeal of rating decision of the RO.

In August 2005, the Veteran testified at a hearing held at the RO.  

In August 2006, the case was remanded in order to afford the Veteran an opportunity to testify at a hearing before the Board.

In August 2007, the Veteran and his spouse testified at a hearing held at the RO before the undersigned Veterans Law Judge.

This matter was remanded in November 2007 and January 2009 for additional development. 

The issue of a temporary total rating pursuant to 38 C.F.R. § 4.30 for a total knee replacement of the service-connected left knee has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).   See the Veteran's May 2010 statement.  Therefore, the Board does not have jurisdiction and refers the matter to the AOJ for appropriate action.  

The claim for a higher initial rating in excess of 20 percent prior to June 18, 2007 and in excess of 40 percent beginning on and after June 18, 2007 for the service connection lumbar spine disability to include consideration of a higher rating on an extraschedular basis, the claim for a total rating based upon individual unemployability by reason of service-connected disability, the claim for an initial disability evaluation in excess of 30 percent for the service-connected left knee disability beginning on March 16, 2010 to include a higher rating on an extraschedular basis, and the clam of service connection for radiculopathy of the left and right lower extremities are addressed in the REMAND portion of this document and are being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Beginning on June 18, 2007, the service-connected lumbar spine disability manifested by degenerative disc and joint disease is shown to have been manifested by complaints of pain and findings of tenderness on palpation and to have been productive of a disability picture that more nearly approximated that of forward flexion of the thoracolumbar spine limited to less than 30 degrees due to pain. 

2.  Beginning on June 27, 2008, the service-connected left knee degenerative changes is first shown to have been manifested by limited flexion and painful motion that more nearly approximated a disability picture consistent with flexion restricted to less than 30 degrees; neither ankylosis, subluxation or instability, locking, swelling, erythema, heat, or weakness, nor incoordination, fatigability or lack of endurance resulting in additional functional loss was demonstrated.  



CONCLUSIONS OF LAW

1.  Beginning on June 18, 2007, the criteria for the assignment of a 40 percent disability evaluation for the service-connected degenerative joint and disc disease of the lumbar spine were met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5235-5243 (2010).  

2.  Beginning on June 27, 2008, the criteria for the assignment of a rating of 30 percent for the service-connected left knee disability were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a including Diagnostic Codes 5010, 5257, 5260, 5261 (2010). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of the VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board concludes that the Veteran has been afforded appropriate notice under VCAA.  The RO provided a VCAA notice letter to the Veteran in May 2004, before the initial adjudication of the claims, and in letters dated in December 2006, December 2007, February 2009, March 2009, and May 2009.   

The letters notified the Veteran of what information and evidence must be submitted to substantiate the claim for service connection and increased ratings, as well as what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  

The Veteran was also told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence in support of his claims to the RO.  The content of the letters complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The requirements of VCAA also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The December 2006, December 2007, and February 2009 letters provided this notice.  

The claims were readjudicated in the Supplemental Statements of the Case dated in February 2007, May 2007, June 2007, August 2008, and February 2010 thus curing any lack of timeliness of notice.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

The Board finds that all relevant evidence has been obtained with regard to the Veteran's claims, and the duty to assist requirements have been satisfied.  VA treatment records dated from February 2006 to December 2009 have been obtained and associated with the claims folder.  

The private treatment records, medical opinions, evaluation reports, and operation reports from Dr. S.W., Dr. G.G., Dr. T.B., Dr. R.T., Dr. S.S., Dr. R.F., the M. Center Clinic, the R.A. Pain Management Clinic, and the H. Sports Medicine have been obtained and associated with the claims folder.  The Board finds that there is no other identified evidence that needs to be obtained in this regard.  

The Veteran underwent VA examinations in March 2005, June 2007, June 2008 and June 2009 to obtain medical evidence as to the nature and severity of the service-connected lumbar spine and left knee disabilities.  

Under the circumstances, the Board finds no reasonable possibility that further assistance would aid the Veteran in substantiating the claims.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  


Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2010).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in  civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

The Board notes that in Fenderson v. West, 12 Vet. App. 119 (1999), the United States Court of Appeals for Veterans Claims (Court) held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40, and 4.45, pertaining to functional impairment.  

The Court instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination.  

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  38 C.F.R. § 4.59 (2010).  


Rating a Spine Disability

Diagnostic Code 5235, Vertebral fracture or dislocation; Diagnostic Code 5236, Sacroiliac injury and weakness; Diagnostic Code 5237, Lumbosacral or cervical strain; Diagnostic Code 5238, Spinal stenosis; Diagnostic Code 5239, Spondylolisthesis or segmental instability; Diagnostic Code 5240, Ankylosing spondylitis; Diagnostic Code 5241, Spinal fusion; and Diagnostic Code 5242,  Degenerative arthritis of the spine; are rated under the following new general rating formula for diseases and injuries of the spine:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease:

A 10 percent evaluation will be assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 40 percent evaluation will be assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation will be assigned of unfavorable ankylosis of the entire thoracolumbar spine.  

A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.   

Note (2): For VA compensation purposes, normal forward flexion of the cervical spine is 0 to 45 degrees, extension is 0 to 45 degrees, left and right lateral flexion are 0 to 45 degrees, and left and right lateral rotation are 0 to 80 degrees.  

Normal forward flexion of the thoracolumbar spine is 0  to 90 degrees, extension is 0  to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  

The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  

Note (4):  Round each range of motion measurement to the nearest five degrees.  

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2010).  

Diagnostic Code 5243 provides that intervertebral disc syndrome (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  

Under Diagnostic Code 5243, a 40 percent rating is warranted where there are incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  

A 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2010).  

Diagnostic Code 5243 defines an incapacitating episode as a period of acute signs and symptoms that requires bed rest prescribed by a physician and treatment by a physician.  Id.  

In addition, with respect to low back sciatic radiculopathy, under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent evaluation requires moderate incomplete paralysis of the sciatic nerve; a 40 percent evaluation requires moderately severe incomplete paralysis; a 60 percent evaluation requires severe incomplete paralysis with marked muscular atrophy; an 80 percent evaluation requires complete paralysis of the sciatic nerve.  

When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  



Rating a Knee Disability

Arthritis due to trauma is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Under Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate Diagnostic Codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined and not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Under Diagnostic Code 5257 (other impairment of the knee), a 10 percent disability evaluation requires slight recurrent subluxation or lateral instability.  A 20 percent evaluation requires moderate recurrent subluxation or lateral instability.  A 30 percent evaluation requires severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Diagnostic Codes 5260 and 5261 are utilized to rate limitation of flexion and extension of the knee joint, respectively.  38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, limitation of flexion of the knee to 60 degrees warrants a noncompensable evaluation, limitation of flexion to 45 degrees warrants a 10 percent rating, limitation of flexion to 30 degrees warrants a 20 percent evaluation and limitation of flexion to 15 degrees warrants a 30 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Under Diagnostic Code 5261, limitation of extension of the knee to 5 degrees warrants a noncompensable evaluation, limitation of extension of the knee to 10 degrees warrants a 10 percent evaluation, limitation of extension to 15 degrees warrants a 20 percent evaluation, and limitation of extension to 20 degrees warrants a 30 percent evaluation.  Limitation of extension of the knee to 30 degrees warrants a 40 percent evaluation and limitation of extension of the knee to 45 degrees warrants a 50 percent evaluation, the highest schedular evaluation under this diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Schedule provides that the normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.  

VA's General Counsel has held that a veteran who has arthritis and instability of the knee could receive separate ratings under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97 (1997); 62 Fed. Reg. 63,604 (1997).  

When a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion under Diagnostic Code 5260 or Diagnostic Code 5261 in order to obtain a separate rating for arthritis.  If the veteran does not at least meet the criteria for a zero-percent rating under either of those codes, there is no additional disability for which a rating may be assigned.  

In VAOPGCPREC 9-98 (1998); 64 Fed. Reg. 52,376 (1999), the VA General Counsel further explained that, when a veteran has a knee disability evaluated under Diagnostic Code 5257, to warrant a separate rating for arthritis based on X-ray findings, the limitation of motion need not be compensable under Diagnostic Code 5260 or Diagnostic Code 5261; rather, such limited motion must at least meet the criteria for a zero-percent rating.  In the alternative, a compensable rating may be granted by virtue of 38 C.F.R. § 4.59.  

In VAOPGCPREC 9-2004 (2004); 69 Fed. Reg. 59,990 (2004), the VA General Counsel held that when considering Diagnostic Codes 5260 and 5261 together with 38 C.F.R. § 4.71, a veteran may receive a rating for limitation in flexion only, limitation of extension only, or separate ratings for limitations in both flexion and extension under Diagnostic Code 5260 (leg, limitation of flexion), and Diagnostic Code 5261 (leg, limitation of extension).  


Standard of Review

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  


Analysis

Entitlement to a higher initial rating for the degenerative joint and disc disease of the lumbar spine

The Board has carefully reviewed the record and finds that the evidence supports an assignment of a 40 percent rating for the service-connected lumbar spine disability beginning on June 18, 2007.   

The evidence shows that, beginning on June 18, 2007, the service-connected lumbar spine degenerative disc and joint disease is productive of a disability picture that more nearly resembles one that is manifested by an overall functional limitation with forward flexion of the thoracolumbar spine restricted to less than 30 degrees.  See the June 2007, June 2008, and June 2009 VA examination reports.  

At some of the VA examinations, the Veteran was unable to perform range of motion testing.  However, the examiners were able to provide a range of flexion finding based upon observation of the Veteran.  

The June 18, 2007 VA examination report indicates that the examiner observed the Veteran walking with 10 degrees of thoracolumbar flexion.  The Veteran refused to perform the actual range of motion testing.  

The VA examination report indicates that the Veteran was on several medications for severe pain and underwent spinal injections every six months which provided some relief.  The examiner noted that the Veteran's complaints were inconsistent with the documented evidence.  

The June 2008 VA examination report indicates that the Veteran reported having constant pain that was 9 out of 10 (10 being the most severe) all day and was 10 out of 10 during flare-ups.  The Veteran stated that flare-ups occurred several times a week.  

On examination, the Veteran was noted to perform  flexion of the thoracolumbar spine to 10 degrees.  There was pain with all motion.  The examiner noted that the Veteran had forward flexion to 40 degrees when sitting.  There was pain to palpation to the entire lumbar area with minimal palpation.  

The June 2009 VA examination report  indicated that the Veteran needed assistance with dressing and bathing.  He reported having constant pain in the back with radiating pain.  He reported that the pain was 8 to 9 out of 10, two or three times a day.  It was noted that the Veteran recently had a spinal stimulator implanted for pain control.  The Veteran presented in a semi-recumbent position in a wheel chair.  

The examiner was unable to get him to sit up and most of the examination was performed in a semi-recumbent position.  Due to profound pain behavior, the Veteran required maximum assistance from his wife to move to the examination table.  

On examination, the Veteran was noted to have flexion of the thoracolumbar spine to 10 degrees.  Strength testing was inconsistent.  There was erythema and bruising in the mid-thoracic region approximately over the T12 spinous area.  There was a .5 centimeter scabbed area.  Gait was not tested due to safety concerns.  

The examiner stated that the severity of the back disability could not be accurately determined due to possible symptom magnification, numerous inconsistencies on examination, and an inability to properly position the Veteran for back examination.  

The examiner stated that the most reliable physical finding was the bruising and the superficial scab formation over the spinous process at about T12, which suggested that the Veteran did spend a significant amount of time in a reclining position.  

The Board recognized that the examiners who performed the 2007 and 2009 VA examinations noted that the Veteran's complaints were inconsistent with their findings.  

However, the Board points out that the private treatment records and VA outpatient treatment records serve to confirm that, at the minimum, the Veteran was experiencing severe pain due to the lumbar spine disability and had a significant limitation of motion related to that pain.  The treatment records show that the Veteran was undergoing pain control treatment including epidural injections in the spine and was prescribed Morphine.  

The private treatment records also show that the Veteran received spinal injections in the lumbar spine in December 2005 and in April and June 2006 for pain management.    

The VA treatment records show that, in January 2007, the Veteran reported having increasing pain in his lumbar spine for the last few months that was starting to affect his activities of daily living.  The morphine dose was increased.  

A March 2007 VA treatment record noted that the Veteran had a follow-up visit for pain medications.  He wanted to decrease his morphine dose from 30 milligram to 15 milligrams due to grogginess and depression.  

The Veteran reported having a new onset of foot drop which caused instability in walking and reported losing muscle mass in the right lower extremity.  He was still having pain and numbness down the posterior right lower extremity.  

An October 2007 private treatment record from an orthopedic surgeon indicated that the Veteran had a long history of lumbar pain.  An examination revealed very limited lumbar flexion.  

The VA treatment records dated in 2008 showed that the Veteran continued to use morphine for pain control.  See the VA treatment records dated in March 2008 and October 2008.  

The private treatment records dated in March 2009 indicated that a temporary trial neurostimulator was placed in the Veteran's back to treat his failed back syndrome and lumbosacral root lesion.  

The record indicated that the Veteran did exceedingly well with over 90 percent of his neuropathic symptomatology improved, excellent paresthesia overlap, and marked improvement in his overall functionality.  The Veteran wanted to pursue a permanent implantation of the device.  

The record indicated that the Veteran had a definite flat back with limited range of motion, significant limited range of motion, loss of lordotic curvature in the lower lumbar area, and lumbosacral root lesion that had been previously documented consistent with the lumbar radiculopathy. 

The VA treatment records dated in April 2009 indicated that the Veteran reported doing well with the temporary stimulator that really helped the pain.  He indicated that a permanent unit was pending, and his outlook was much better.  He reported that he was trying to walk again and otherwise was doing well.  The Veteran was continued on morphine.   

The Board finds that the record, specifically the findings of the VA examinations reports and the VA and private treatment records, for the most part tend to show that a 40 percent rating was warranted for the service-connected lumbar spine disability beginning on June 18, 2007.  

In the Board opinion, June 18, 2007 is the first date it was suggested that flexion of the thoracolumbar spine might be limited to 30 degrees or less.  

In conclusion, the Board finds that, on this record, the evidence supports the assignment of a 40 percent rating for the service-connected lumbar spine disability beginning on June 18, 2007.  


Entitlement to a higher initial rating for the left knee disability 

The RO assigned a 10 percent evaluation to the service-connected left knee disability under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 and 5260, based upon the findings of limited flexion due to pain involving the left knee.  

Based on a careful review of the record, the service-connected left knee disability picture is shown to more nearly resemble the criteria for the assignment of a rating of 30 percent for the left knee disability beginning in June 2008 when a VA examination demonstrated that the Veteran had limited motion and an additional loss of function due to pain.

The medical evidence demonstrates that, upon VA examination in March 2005, the Veteran had flexion of the left knee to 110 degrees.  

Upon examination in June 2007, the range of motion of the left knee was noted to have been from 0 to 120 degrees.  

In connection with a VA examination performed on June 27, 2008, the range of motion of the left knee was noted to be from 0 to 100 degrees with pain in all ranges of motion.  

Upon VA examination in June 2009, the range of motion of the left knee was noted to be from 0 to 28 degrees.  However, the examiner stated that this finding was not reliable and was inconsistent with the lack of other findings.     

In order for a disability evaluation in excess of 10 percent to be assigned under Diagnostic Code 5260, flexion of the knee must be limited to 30 degrees or less.  
  
While the findings upon examination in June 2009 showed flexion limited to 28 degrees, the examiner stated that this finding was not reliable.  However, the Board finds that the identified limitation of flexion provides the best estimate of the Veteran's left knee functional loss due to pain and is consistent with the other evidence of record.  

Under Diagnostic Code 5261, a 10 percent disability evaluation is warranted for extension limited to 10 degrees.  The evidence shows that there is full extension of the left knee.  See the March 2005, June 2007, June 2008, and June 2009 VA examination reports which showed full extension.  Thus, an additional compensable evaluation under Diagnostic Code 5261 is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5261.   

There also is no evidence of ankylosis of the left knee.  Therefore, Diagnostic Code 5256 is not for application.  

A compensable rating is not warranted for the service-connected left knee disability under Diagnostic Code 5257.  There is no objective evidence of lateral instability or subluxation of the left knee.  See the March 2005, June 2007, June 2008, and June 2009 VA examination reports.  Thus, Diagnostic Code 5257 is not for application.  

There is no evidence of semilunar, dislocated cartilage with frequent episodes of pain, locking or effusion.  Thus, Diagnostic Code 5258 is not for application.  

Accordingly, on this record, the Board concludes that an increased evaluation of 30 percent for the service-connected left knee disability beginning in June 27, 2008 is warranted.  

Moreover, the Board finds that a staged rating is to be applied in this case in that a rating higher than 10 percent prior to June 27, 2008 based on a noncompensable limitation of motion is not warranted.    



ORDER

An initial 40 percent rating for the service-connected lumbar spine degenerative disc and joint disease beginning on June 18, 2007 is granted, subject to the regulations controlling disbursement of VA monetary benefits.    

An increased rating of 30 percent for the service-connected left knee disability beginning on June 27, 2008 is granted, subject to the regulations controlling disbursement of VA monetary benefits.  



REMAND

The Board finds that additional development is necessary before the claims for a higher initial rating in excess of 20 percent prior to June 18, 2007 and a rating in excess of 40 percent beginning on and after June 18, 2007 to include on an extraschedular basis for the service-connected lumbar spine disability, for a rating higher than 30 percent for the service-connected left knee disability beginning on and after March 16, 2010 to include on an extraschedular basis, and for a total rating based upon individual unemployability by reason of service-connected disability can be decided on the merits.   

The Veteran asserts that he experiences over 6 weeks of incapacitating episodes of disc disease in the past 12 months.  He submitted a statement from his private neurologist, who stated that, since 1999, the Veteran's condition required 3 to 4 hours of bed rest each day.  Dr. G.G. also indicated that 3 to 4 hours of bed rest was prescribed daily.  See Dr. G.G.'s August 2007 statement.  

However, it is not clear to which condition the physician was referring.  Thus, the RO should ask the Veteran to obtain clarification.  The RO should also make an attempt to obtain any related treatment records.    

A July 2008 VA treatment record notes that the Veteran reported receiving SSA disability benefits.  The RO should therefore contact the SSA and take all necessary attempts to obtain all records related to this award.  38 C.F.R. § 3.159.  See Murincsack v. Derwinski, 2 Vet. App. 363, 372 (1992) (recognizing that evidence from SSA must be considered in a VA decision regarding benefits); see also 38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in the custody of a Federal department or agency, including the SSA, VA must make as many requests as are necessary to obtain relevant records; VA will end its efforts to obtain records from a Federal department or agency only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile).  

VCAA specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).

The Board finds that a medical examination is necessary to determine whether the service-connected lumbar spine disability has rendered the Veteran unemployability.  He reportedly had to stop working in 1999. 

Where a veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability, the requirement in 38 C.F.R. § 3.155(a) that an informal claim "identify the benefit sought" has been satisfied and VA must consider whether the veteran is entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

The Court has held that a TDIU rating is encompassed in a claim for increased rating or the appeal of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

In this case, the Board finds that the Veteran's claim for a higher initial rating for the lumbar spine disability includes a claim for a TDIU rating.  The Board notes that the April 2006 rating decision denied entitlement to a total compensation rating based upon individual unemployability.  However, the issue of unemployability due to the lumbar spine disability was raised again at the hearing in August 2007.  

A TDIU rating may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) (2010).

In exceptional circumstances, where the Veteran does not meet the aforementioned percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2010).

The Board notes that during the pendency of the appeal, service connection was established for additional disabilities, and the Veteran now meets the percentage requirements pursuant to 38 C.F.R. § 4.16(a).  

Thus, the Board determines that development and adjudication of the TDIU claim for extraschedular consideration under both 38 C.F.R. §§ 3.321(b)(1) and 4.16(b) is essential to avoid potential prejudice to the Veteran.

Regarding the claim of service connection for radiculopathy of the left and right lower extremities due to the service-connected lumbar spine disc disease, there is evidence showing that the Veteran has radiculopathy due to the lumbar spine disc disease.  See the August 2007 EMG and nerve conduction studies report showing a clinical impression of bilateral S1 radiculopathies and right L4 radiculopathy.  

Thus, a VA examination is necessary to determine whether there is current evidence of radiculopathy due to the service-connected lumbar spine disability.    

Regarding the claim for an increased rating for the service-connected left knee disability beginning on and after March 16, 2010, the Board finds that additional VA examination is necessary to obtain medical evidence of the current severity of the left knee disability.  

The medical evidence of record shows that the Veteran underwent a total left knee replacement on March 16, 2010.  A medical examination is necessary to determine the current severity of the left knee disability. 

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  

The record shows that the Veteran has received medical treatment for the lumbar spine disability and the left knee disability from the VA healthcare system.  Of record are VA treatment records dated from February 2006 to December 2009.  

The RO should obtain the VA treatment records from the VA Healthcare System dated from December 2009.  38 U.S.C.A. § 5103A(b)(1) (West 2002).

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent non-VA treatment records showing treatment for the left knee disability and lumbar spine disability.  

The RO should ask the Veteran to contact Dr. George Graves of the Springhill Clinical Associates and request clarification of Dr. Graves' August 2007 medical statement and Dr. Graves should be asked to identify the condition for which the Veteran was prescribed bed rest.  

The RO should ask the Veteran to complete an authorization so that his treatment records of treatment by Dr. Graves may be obtained and associated with the claims folder.  

The RO should make an attempt to obtain any treatment records identified by the Veteran. The Veteran also should be informed that he may submit evidence to support his claims including any evidence of in-service treatment for his claimed disabilities.

Accordingly, these remaining matter are REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all non-VA medical treatment for the left knee disability, the lumbar spine disability, and the radiculopathy of the lower extremities.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.

The RO should ask the Veteran to contact his physician from Springhill Clinical Associates and request clarification of the August 2007 medical statement as to which condition the Veteran was prescribed bed rest.  The RO should ask the Veteran to complete an authorization so that his treatment records of treatment may be obtained and associated with the claims folder.  

If the Veteran adequately identifies the health care providers and provides the completed authorizations, request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  The letter should invite the Veteran to submit any pertinent medical evidence in support of his claims.

2.  The RO should also obtain copies of the records of the treatment for the service-connected lumbar spine and left knee disabilities and the claimed radiculopathy from VA since December 2009.  These should be incorporated into the Veteran's claims file.

3.  The RO should request, directly from the SSA, complete copies of any disability determination(s) it has made concerning the Veteran, as well as copies of the medical records that served as the basis for any such decision(s).  All attempts to fulfill this development must be documented in the claims file.  If the search for any such records yields negative results, that fact should be clearly noted, with the RO either documenting for the file that such records do not exist or that further efforts to obtain them would be futile, and the Veteran should be informed in writing.

4.  The RO should inform the Veteran and his representative of the elements of a claim for increase on an extraschedular basis under 38 C.F.R. § 3.321(b)(1) and for a TDIU rating that complies with the notification requirements of VCAA and permit the Veteran full opportunity to supplement the record as desired.  The RO should conduct any additional development of these claims in accordance with 38 C.F.R. § 3.159.  

5.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected degenerative disc and joint disease of the lumbar spine.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should specify the range of motion in degrees of the thoracolumbar spine including forward flexion, extension, left and right lateral flexion, and left and right rotation.  

The examiner should specifically note all symptomatology and manifestations caused by the lumbar spine disability and should specify whether the lumbar spine disability causes limitation of motion, pain, spasm, severe guarding, abnormal gait, or abnormal spine contour.

The examiner should indicate whether the degenerative disc disease has required any periods of doctor prescribed bed rest.  If there has been periods of doctor prescribed bed rest, the examiner should indicate when the bed rest began and the duration of the bed rest in 12 months.  

The examiner should also render an opinion as to whether the service-connected disc disease of the lumbar spine has resulted in radiculopathy of the left or right lower extremity.  If so, the examiner should specify the nerve involved, and express an opinion as to whether any partial paralysis, neuritis or neuralgia is mild, moderate or severe.  

The examiner also should render an opinion as to whether the Veteran is precluded from securing or following a substantially gainful occupation due solely due to the service-connected disabilities.  

The examiner should provide a rationale for the opinions.

6.  The RO should schedule the Veteran for a VA examination to determine the current severity of the service-connected left knee disability.  

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

The examiner should report all residual symptoms due to the total knee replacement and report whether there is evidence of severe painful motion, weakness in the affected extremity, pain, or limitation of motion.  

The examiner should report the range of motion in the left knee in degrees.  The examiner should determine whether the left knee disability is manifested by painful motion, weakened movement, excess fatigability, or incoordination.  

These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any painful motion, weakened movement, excess fatigability, or incoordination.  

The examiner should report whether there is lateral subluxation or lateral instability of the left knee, and if present, express an opinion as to the severity of such subluxation or lateral instability (slight, moderate, or severe).  

The examiner should report whether the functional impairment due to the left knee disability is severe, moderate or slight.  

7.  After completing all indicated development to the extent possible, the RO should readjudicate the claims remaining on appeal to include that of a total rating based upon individual unemployability by reason of service-connected disability and an increased rating on an extraschedular basis pursuant to 38 C.F.R. § 3.321(b)(1) in light of all the evidence of record.   If any benefit sought on appeal remains denied, the RO should provide the Veteran and his representative with a fully responsive Supplemental Statement of the Case (SSOC) and afford them a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


Department of Veterans Affairs


